   

UNITED STATES DISTRICT COURT
| ALBUQUERQUE, NEW MEXICO 4

1

  

 

       

 

 

 

 

 

AO 243 (Rev. 09/17) Eeva ; we. e

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ‘SIDE Rg RROET 25 2019 E Ht.

5 we * a
SENTENCE BY A PERSON IN FEDERAL CUSTOD EI FERS i
United States District Court [District Ot CrecuxT. K yy’
Name funder which you were convicted). Docket or Case No.:
MICHAEL J, NISSEN 119--ceyv-0°077 -JIB
Place of Confinement: Prisoner No.: a
CLBOLA COUNTY CORRECTIONS CENTER OZSO8IS/ \QvSU1 3d A CF
UNITED STATES OF AMERICA Movant (include name under which convicted)
V. MIeHAEL FT. NZSSEN

 

 

 

N

6.

MOTION

(a) Name and location of court which entered the judgment of conviction you are challenging:
UNTTED STMTES DISTRICT cCouRT
3343 LOMAS Bivd, NW
ALBUGUERQUE , NEW MERLEO $7102.

 

(b) Criminal docket or case number (if you know):

te, ~—
(a) Date of the judgment of conviction (if you know): 71> DAY OF ANcusT J ZOlT
(b) Date of sentencing: N/lA UNKNOWN AS OF DATE on THIS MeTZON

 

 

 

Length of sentence:

 

Nature of crime (all counts):

16 U.S.C. £ S75€) Twe COUNTS

 

(a) What was your plea? (Check one)
(1) Not guilty [X] (2) Guilty [| (3) Nolo contendere (no contest) [J

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
what did you plead guilty to and what did you plead not guilty to?

 

oS
If you went to trial, what kind of trial did you have? (Check one) jury [X] Judge only [|

Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [_] No[ X]

Page 2 of 13

 
AO 243 (Rev. 09/17)
8.

9.

 

Did you appeal from the judgment of conviction? Yes No

If you did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):
(c) Result:
(d) Date of result (if you know):

 

 

 

(e) Citation to the case (if you know):
(f) Grounds raised:

 

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [| No [x]
If “Yes,” answer the following:
(1) Docket or case number (if you know):
(2) Result:

 

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

(5) Grounds raised:

 

Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?

Yes IX] No ||

If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court: = YNTTED STATES DISTRICT CouRT prsTRICT OF NEW MEZILO
(2) Docket or case number (if you know): ] WA ev - OOF¥727T H-WI- LE
(3) Date of filing (if you know); 4 t& DAY OF SEPTEMBER. 2019
?

 

 

 

Page 3 of 13

 
 

AO 243 (Rev. 09/17)

> aoe (0 ENING ; TH INGFFECTIN S5TSTR WEE
(4) Nature of the proceeding: CHALLENTN JURT Spr Fon ¢7™M Ce ASSES

(5) Grounds raised:
:) VIOLATIONS OF CONSTITUTIONAL
( DUE PROCESS | ERUAL FROTECT ION OF RIGHTS.

(2) INGFFECT IVE ASSESTAWCE OF COUNSEL.

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes No LX |

(7) Result:
(8) Date of result (if you know):

 

 

(b) If you filed any second motion, petition, or application, give the same information:

(1) Name of court:

 

(2) Docket of case number (if you know):
(3) Date of filing (if you know):

 

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [| No [|

(7) Result:
(8) Date of result (if you know):

 

 

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

or application?

(1) First petition: Yes L] No
(2) Second petition: Yes [| No
(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:
APPEAL. PROCESS NOT AVAZTABLE TILL SENTENCING
DATE WHECH IS UNKNOWN AS OF DATE OW THZS
26 US,C+ £2255,

Page 4 of 13

 
 

AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

 

GROUND ONE: FALSE ARREST FALSE LMPRISONMENT

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

[4 us. 6. #1 -12u |

 

(b) Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
Yes [| No
2) Ifyou did not raise this issue in your direct appeal, explain why:
RECENT REYALATZOL/ OF NEW FOUND EV EDENCE AFTER
CONVECTION DLs wHy THE Me6bvVANT BRINGS GROUND ONE.

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [| No [X]
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No [|

Page 5 of 13

 
 

AO 243 (Rev. 09/17)
(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [xX]

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:
Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

GROUNDTWO: [ACK OF S$uRrECT MATTER, JURES Derren
Py ueS.6 ZN - 120]

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

THE RECEIPTS OF A HOME SERVICE PROrERDER FROM PROVEVING Mt@BELe _
TELECOMMUN LEATLONS SERVICES TO CUSTOVIERS \WIiHOse PHONE of PRIMARY use
Ls IN NEw MEXTLO LF! (i) THE MeCRLLE TELE LompAun LEATIONS SERVICES
ORTGINATE AND TERME NATE TN THE SAME STATE RECARPLESS OF Reus ae
SERVECE ORIGINATE , TERMINATE OR PASS THREUEH , AND (2) 7 Cas FoR
MeBrUs TELE COMMUN TCATEIONS SERVICES ALE BTULED BY oF FoR A Cu sr emer s
jdomiz SERVICE PREvEDER AND ARE DEEMED PROVEDED BY THE HEME SER
pRev2DeR. FoR THE PURPOSES eF THES SECTION, HomMEe SERVICE PRovEDETe A seers
oo mesceg TELECOMMUNILATIONS SERVICES’) “CuUSTeMER”, AND” PLACE OF F *v
Use” AVE THE MEANINGS GIVEN ITN THE FEDERAL MeSBElLeE TELECOMM UPI CCATIONS

DURCENG AT” PY Y.S,6 Fe ~I2E] LRA COURT OF COMPETENT TURTSOLErrON
s 4 ON THE MERITS THAT, A) £5 BASED on Fevemar. LAW,

=N TER. FENAL VUuDcEMENT

EN 5 Noe. SuURTECT TO AFPEKL: AND G) SUBSTANTIALLY LOMITS oh
(2) £5 N TNE ESSGNTEAL. ELEMENTS 0F SacrreNS (le THROUGH I2G CF THES
cma Just tHb-l26 THEN SECTIONS 1G THROUGH 126 OF THES TETLE ARE
Ter AND HAVE NO LECAL EFFECT AS OF THE DATE ¢F ENTRY OF Sucee TUDCEMENT

TNvALL

 

 

(b) Direct Appeal of Ground Two:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No [I

Page 6 of 13
 

 

AO 243 (Rey. 09/17)

(2) Ifyou did not raise this issue in your direct appeal, explain why:
RECENT REVALUTIXON OF NEW FOUND £EVEDENCIE AFTER
CONVICTION TS WAY THE MevaANT BRZENCS CGREUND FTwe

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No [x]

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes No [ x]

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [J No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes No
(6) lf your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: CROUND ONE, AND GReUND TWO RRE NoT APART OF
PETITION oF HABEAS co“npus , [28 U,S,co ¥ 224 , NEW Feuny
Ly. ag2 2 itt ~12u | ARE OF RECENT PDirscorE€RY AFTER
PETETIIN FOR HABEAS CORPUS Lev us.c.€ 2247] WAS SENT
TO UNETED STATES DIESTRIECT CouRT,

 

Page 7 of 13

 
 

 

AO 243 (Rev, 09/17)

GROUND THREE: V,ele7eioma OF THE UNITED STPTES OF AMERILA ConSsTETUTION,
2 CONSTITUT TONAL LAW, CENSTETUTEONAL. CLBERTP OR FREEDOM, Cpu SFETUTION
LEMETATICHS | COYSTITUTIONAL.. PROTETLONS p C9MSTETH TEON AL. LECHTS. , AM ECMST LIUT ECAC

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): * 7 TI S-
UNTTED STATES OF AMERECA CONSTrTU TION, CON STITUTLONA L
LAWS, CONSTTTHT TONAM LIBERTIES OR FREEDOM $, CONSTE7HTIINAL

LIME TATIONS , CONSTITUTIFONAL PROTECTLO al s, COAISTETUT LON AL

 

RIGHTS , UNCONSTZ7YTIONNAL STATUTES , AND RELL OF RIGIATS,

 

(b) Direct Appeal of Ground Three:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:

REENT REVALMITON OCF NEW FeunD EVEDENCE AFTER
CONVICTION IS WHY MOVANT [PRINGS GRIUND THREE

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes No [|
(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: 29 U.S.C. £ 2241 PEFETTON FOR_ HABEAS LKFUS

Name and location of the court where the motion or petition was filed:

UNITED STATES. DESTEECT Cewr7_, G32 LeMAS BLVD ul AUB NAGTIOL

oe

Docket or case number (if you know): 7? IF~ev - 003827 -wr-tF

 

 

Date of the court’s decision: N Me

 

Result (attach a copy of the court’s opinion or order, if available):

N/a

(3) Did you receive a hearing on your motion, petition, or application?

Yes No Ix]

(4) Did you appeal from the denial of your motion, petition, or application?

Yes No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No

 

Page 8 of 13
GROUND THREE, ATTACHED MEMORANDUM ,

_CONSTITUTLON, THE ORGANIZE. AND FUNDAMENTAL

LAW OF A NATION OR STATE WHECH MAY BE WRITTEN |
OR UNNEETTEN ) ESTABLISHING THE CHARACTER AND
CONEEPTECN OF TTS GOVERNMENT, LAYENG THE BHSzC
__PRINCZPLES TO WHICH ETS DYTERVAL LrfE TS 70 BE
CONFORMED | OR CANLETIVG THE COVERIVIIENT. y LAND
NECULATING , DESTRIIBUTING , AND LIMITING THe
FUNCTIONS OF TTS DEFFEREWT PEFARTMIENTS , AND
_ FRESECRIEBING THE EXTENT AND MANNER OF” THE
EXERCISE” OF SevEREZGN POWERS , A CHARTER oF
GOVERNMENT DERIVING FTS WHOLE AUTHOERZETY FRoM
THE GOVERNED , THE WRITTEN ZNSTRGMENT AGREED ©
UPON BY THE PEOPLE OF THE UNZON (E16. UNETED
“STATES CONnSreru7 rey) OR OF A FARTIULAR STATE,
AS THE ABSOLUTE RULE ©F AC7TZEW AND DECTSZON ©
PRR ALL DEPARTMENTS (E+E, BRANCHES) AND OF FZCERS
OF THE GovEeRNMENT EN RESPECT 7® ALL THE
POINTS COvERED BY IT, WHECI+ MUST Con7RoL
UNTEL LT SHALL BE_ CHANCED BY THE AUTHORL7TY
WHICH ESTABLISHED Fr (I-€ BY AmMEnDnenr7s)
AND IN OPPOSITION TO WHICH AWY Hex OR
ORR TNANCE OF ANY SUCH DEPARTMENT OF OFFICER
FS N&ll AND yordD, |

CONSTITUTIONAL. LAW, THAT” BRANCH OF

THE PUBLIC LAW OF AA NAT ON OF STATE WHICH
TREATS OF THE ORCANT ZATION, POWERS, AND

 
 

 

 

— GROUND THREE |

FRAME 0F GOVERNMENT, THE DISTRIBUTEON OF
POLITICAL. AND GoveRV MENTAL AUTHORITIES AND |
_ Funerdons , THE FUnDemMeENnTAl. PREINCTFLES
(WHICH ARE TO RE6EULATE THE FEWMTIONS OF
GOVERNMENT AND CLTZE2EN, AND WHICH

_ PRESCRERES GENERALLY THE PLAN AND METHOD |

| ACLORDENG TO WHICH THE PUuBLrc. AFFAERS oF
(THE NATEON ©R STATE ARE 70 BE ADMINISTERED,
: (2) THAT DEPARTMENT OF THE SCLENECE OF LAW.
(WH=EtH TREATS OF CONSTETUTEONS, TIHEER
(ESTABLISHMENT, CONSTRUCT ZON, AND INTERET ATID

_AND 0F THE VALEPETY OF LESAL ENWACTIMENTS
“AS TESTED BY THE CRITERION OF CONEORMETY |
| 7) THE FUNDAMENTAL LAW, (=. A CONST LTUIZONAAL
(LAW TS eng WHICH LS CeNSOVANT 70, AND
AGREES WITH, THE CONSTXTUTEION {§ ONE WHICH
(xs NeT CN VIOLATION OF ANY FPRovrsrov
OF THE CONSTITUTZON OF THE PARTICULAR ©

|  CONSTZIUTILONW AL _LEBERTY OR FRKEEDOCT, |
SucH FREER] AS FS ENTOLYED BY THE

CITIZENS OF A_ COUNTRY OR STATE UN DEB.
THE PROTELTION OF ITS CONSTITUTEON. |
“THE ARECREGATE oF THOSE PERSONAL , CIVEL,
AND FPOLETLCAL RBLEGFTS OF THE ZNEEVZPUAL
WHICH ARE GUARANTEED BY THE COVSTZ7WTIAN
AND SECURED AGAENST ZNVASTCON BY THE

Fy Zogt

 

 
 

_ GROUND THREE

GOVERNMENT 0£ ANY OF LTS. AGENCLES ....
0 CONSTETUTEONAL LEMETATEONS , THOSE
_ PROVESZENS 0F PF CONSTZTUTZON WAICH
Resrercr THE LE6ESLATURE IN THE TYPES
OF. LAws wHxrchH TT MAY EWACT a
CONSTITUTIONAL  FROTECTZONS | 7 7POSE

 BASTS. PROTEZLTIONS GUARANTEED BY THE |

_CONSTETUTEON SUCH AS DUE FROCESS ,

EVAL PROTECTION AND THE FUNDAMENTAL

PROTECTIONS OF THE FrRsT AMNENDCMENT,

Such AS THOSE TOUCHING SPEECH, PRESS,

AND RELEGIFON . |
UNCON STLTUTLONAL... STATUTES , THAT
WHICH Ds CONTRARY 70 THE CONSTITUTION
_6R A STATE CONSTETUTION ), THE OPPOSLTE oF
“QNSTETUTEONAL, THES WeRD Ts USED IN
_TWe DIFFERENT SENSES , ONE, WHIEH MAY
BE CALLED THE ENGLESH SENSE ES THAT THE
_LECESLATION CONFLICTS WITH Sone

RECO6ENZ ZED GENERAL. PRIENCZPLE , THES ZS |

NO MeRE THAN TO SAY THAT LT TS uUNWESE ,.

OR LS BASED UPON A WRONG ORL UN SOUND).

_PRINCZPLE , OR CONFLICTS WITH A GENERALLY |
_ACLEPTED Ferrey, THE OTHER, WHECH MAY
BE CALLED THE AMERICAN SENSE, ES THAT.

 

 

 
 

GROUND VHREE ~

Fro VISIONS OF CUR WRITTEN CONS TZLTUTION ,

 WHECH Dr FS BEYOND THE YOWER. OF THE

_LE6TSLATURE TO CHANGE,

BILL. OF BKIEHTS, A. FoRmAL AND

EMPHATLC. lE6rslAaTrve ASSERTLON AND

. DELLARATEON OF ForucAR. FLOGHTS AND. Lr beertes

THAT FRRTLON OF CONSTZTUTZLEAN GUARANTEEING

RIGHTS AND PREVELEGES 70 THE INDIVEPUAL;

LE

_ FERST TEN AMENDMENTS OF UNZTEN

STATES CONSTETUTIOL/.

Py Yoh
 

 

 
 

AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) ts “Yes,” state:

Name and location of the court where the anneal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this
issue: ¢ ROUND THREE HAS BEEN ASSIGNED, NO RULZING

JO DATE, AS welt WO HEPRING SCHEDULED To DATE

OF THIS Me7TrON 29 U.S.6. 422855

 

GROUND FOUR: SeveEREZGN Immunr7ry ChAUSE DOCTENE , SOvVEREXENTY.
- 7
SOVERETGN RIEHTS SovEKELEN STATES,
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

SUPPORTEZING FACTS ATTACHED ZN SEPARATE MEVIRANDUP,

 

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) Ifyou did not raise this issue in your direct appeal, explain why:
RECENT REVALUTION 0F NEW FounD EVE PENCE AFTER

CeNVECTION IS WHY THE MevanT BRINGS GOUND Fone

(c) Post-Conviction Proceedings:

 

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes No Dal

(2) Ifyou answer to Question (c)(1) is “Yes,” state:

Page 9 of 13

 
 

GROUND Four ) SUPPORTING FACTS MEMORANDUM |

SOVEREIGN IMMUNITY Clause DOCTRINE ,
PRELUDES LITICANT FROM ASSERTING AN
OTHERWESE MERITORIOUS CAUSE OF ACTON
_AGAENST Al SOVEREIGN 0R A PARTY Worry
_ SOVERELTEN ATTREBUTES UNLESS SOvERE ZEN

_ CONSENTS FO Sur, HESTORECALLY y (HE FEDERAL
_AND STATE GOVERNMENTS , AND DERIVATIVELY
CLETEES AND TOWNS, WERE Zrmune FRA.
TERT LIEABLLLTY ARESING FROM ACTIV rrLEeS
(WHICH WERE GOVERNMENTAL IN NATURE,
— (SOVEREZENTY, THE SUPREME, ABSEL UTE,
AND ANCONTROLLABLE FOWER BY WH3rerH ANY
_ZNDEPENDANT STATE LS GOVERNED ¢ SuPREME
_POLETECAL AUTHOERETY 5 FARAMOUNT—~ CONTROL.
_0F THE CONSTZTUTZOEN AND FRAME oF |
GOVERNMENT AND ITS ADMEN ISTRATION + THE

| SELF SUFFECTENT sousece- OF For.x7 recAl |
POWER, FROMA WHICH All SFECEFIC Fotrrreat
POWERS ARE DERIVED! THE IWTERNATIONAL
_, ENDEPENDENCE OF A STATE, COMBINED worry
THE RIE6EHT AND POWER OF RE6ULATENGE LTS
_ENTERNAL AFFAIRS wWrTHOUT FoREZEN
_ PLCTATZeN§ ALSO a FOLIT LeAL. SOCLTETY , OR
| STATE WHLCH TS SOVEREZEN AND ZWNDEPENDENT,
SevEReEzen Wrees7s ARE A RICHI
; VlitocH VEE STATE ALINE, Of SOME OF ZTS

3, / of Y

 

 
_ GROUND FOUR, SUPPORT ENG FACTS MEMERANDUWN
_ GOVERNMENTAL, ACENCTES | CAN FOCESS | AIVID
WaHxtH D7. POSSESSES TN THE CHARACTER OF
A SOVERELON , FOR THE Cormmoen BENEFET ,
AND TO EWABLE ZT TO <ARRY ouT LTS
_PRoFER FUNCTIONS 1. DISTINGUTSHED FROM
suc ~ PROPREETHRY " RIGHTS AS A STRATE,
_LEKE ANY PRIVATE FERSON , MOAY. HAVE
IN PROPERTY OR DEPIANDS WHICH ZT Owns.
SevEREZEN STATES WHOSE SuUBTECTS
OR CLTEZENS ARE ZN THE HABLT OFF
_OBEDTENCE TO THEM , AND WIHtZert ARE NeT -
THEMSELVES SUBTELT- TO ANY OTHER (oe FaRamounr)
STATE LN ANY WKESPECT., THE STATE ES SALT
72 BE SEYrIL~ SOVEREZEN ONLY, AND Wer. co.
_SevEREZEN , WHEN EN ANY. RESPECT OR MESIELTS
27 GS TABLE 7° BE CONTROLLED (LEKE CERTALY
OF THE STATES IN INOrA) BY A FARA [MOUN 7
(GOVERNMENT (E.6, BY THE BRITZSH ErarzRe),
IN THE ENTER COouksE OF NATEONS , CERTALY
_STATES HAVE A POSETITON OF ENTIRE
_TNDEFENDENCE OF OTHERS, AND CAN PERFORM |
ALL THOSE ACTS WHICH LT FS FessrBte Fee.
_ANY S7HTE 70 PERFORM ZN THES FARTECHAAR
SPHERE , THESE SAME STATES HAVE ALSO a
_ENTERE FOWER OF SELF-GOVERNMENT 5 THAT

 

ES, OF ENREPENDENCE UPON ALL. OTHER STATES.
_AS FAR AS THEER OWN TERRETPFY AND

Bf

 
 

 

— GRouND FouR  SuPAeTING FACTS MEMORANDUM
 CITLTZENS NeoT LEvtnwe ABLOAD ARE
CONCERNED , N® FORELE// POWER OR LAW

CAN HAVE CONTROL ExXcEPT BY CONVENT TON ,
THIS Power OF INDEPENDENT ACTEON ZEN
| EXTERNAL AND INTERNAL RELATIONS

CONSTETUTES COrmmPLETE SOvVEREZLGVTY «

a MY ALLEETANCE S| -
-() TS ONLY TO THE L0oe@D GOD MY FATHER AND 4

/
THEem selves ~ GovERWANENT~ |.

FOR THE LeRD FS CHB TUBCE , THE.

LORD FS CUR LAWEZYER , THE LORD ES OUR

_KENe: He [AND enty_| HE wrer save [ano
- PRerecr—_] us,

((Q)zs TO THE “UNZTED STATES OF AMERECA"
(MENTTONEN EN THE ARECLES OF CONFEDERATION, |
WHICH Ts THE SeVvVEREZGN FEOIYLE AS ZWPRTYToUrLs.
OWETHIN THE SeVERETGN ANVD SEPARATE STATES
OF THE UNnzreN . THES TYPE OF AUECTAN CE
“THE Bree caus “Love”, AS ZN THE FellowrnGe? .
i “MASTER , WHICH TS THE GREATEST
 CommANDMENT IN THE LAW? JESUS SAZD TO
FHOU SHALT Love THE Leed TF4y Geb

Pe Bef 4

Hom ,

 

   

 
 

 

 

HANG ALL LAW. oe

GROUND FOUR SuPPORTING FRETS MEMORANDUIMN
_wr7t ALL THY HEART, AND WE7TH ALL...
THY seuL AND _WZ7H ALL THY MIND »

THES LS THE FIRST AND GREAT. COMPIANDIIERT,
AND THE SECOND ZFS 4GEKE UNTe FT, THekeH |
SHALT Love THY NEceHRoR | FRoTEZT HIM |

AS THYSELF, ON THESE TWO COMNMANDIMENTS __|

ys

—@)2 rs Nor 7O “WHE GOVERNMENT OF THE - |
“UNITED STATES " WITHIN THE DISTRICT |

OF COLUMBIFY,

(DLS 70 MY NeTeHBOR, Who THE Bree
_COMIMANDS ME 70 LOVE AND FROTEET, |

(5) Ts Ne7T 7D ANY GorERNMENT RUlée ,

ELECTED OR_APFEENTED EMPLOYEE OR OF FTCER ,

ANY ATTEMPT TO. ANTLATERKALLY CHANGE THE

 

ABOVE STATUS AGAZENST MY WELL MAKE You OR
ANY OTHER ACTOR A CRIMENAL IN -LOLarxcon OF THE

FeltlowznG STATUTES. —__ —_ co
fie UsS.c, 8 ait] ERREREONATING KB “CETLZEN OF

THE “unxrcreD STATES " ie -
Lig Us.C, £97 IMPERSONATENG A “PuBire. OF FILER |

_OR EMP Loyer OF THE UNITEP STATES,

 

 

 
AO 243 (Rev. 09/17)

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes L] No [|
(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No[_]

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes No [|
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

 

Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

GROUND ONE, AND GROUND TWO ARE NOT FPREVTeUSLY PRESENTED
TN ANY FEDERAL. COURT. NEW Found EVZDENCE FERTTEVENT

ARE OF RECENT POESCOVERY AFTER PETETION For HABEAS
COMPAS les U.S.C: 4224) | WAS SENT TO UNCTED STATES

PXSTRECT COURT e

 

Page LO of 13

 
 

AO 243 (Rey. 09/17)
14.

15.

17,

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
you are challenging? | No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

 

Give the name and address, if known, of each attorney who represented you in the following stages of the
Judgment you are challenging:
(a) At the preliminary hearing:

MELTSSA A, MORRIS ESQUERE

 

(b) At the arraignment and plea:

 

MELTSSA A. MORRIS ESQULRE
(c) At the trial:

 

KEN GLERTA JACK M*CHLTARAN
(d) At sentencing: .
N/h
(e) On appeal:
“A

 

 

(f) In any post-conviction proceeding:

KEN GLERTA

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

“a

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
and at the same time? Yes [x] No |

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? Yes [| No [x]
(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes No [|

Page If of 13

 
AO 243 (Rev. 09/17)

 

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

N
A

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.

Page 12 of 13
AO 243 (Rev. 09/17)

Therefore, movant asks that the Court grant the following relief:
REVERSE AND REMBNID RECENT COoNVEeCTZTON TO ORITEZNAL~ Courr
FIURPSDICTION. OR TEGTMAL COURT LACKS SuURBIELT MATTEH2_

a RESTILCT ION , TURTSPLCTION IN PERSVAM , MOVANT SEEKS AQQurTA].

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on OC70BER 2z es q
(Month, date, year)

 

 

Executed (signed) on OC7OBER_ 22, 2org (date)
- *
Signature of Movant VA .

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

Page 13 of 13

 
 

 

/
zoit 8 Ww ‘ang yanbndiy woo
L2TysSIG SLL Sos “a3 es
Is GSarInn / on aos rE nO
AMAT een

(ZaOLS OP7IXIIW MaN 4 ap

 

 

100 ATE

AZ is ae ar
0) WeeB eens

Sy ait

| NOLLYMLNMAINID ALNAT? f1VGE

/ :

Ah se Xa Sf "9

(SISPSEO Hp Ontos

c

 

 

AASSIN Lt eI
